DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-9, claim 1 recites ‘determining, by a processor in a computing device, that the communication system includes a UE device that is compromised, misconfigured, or operating outside normal communication parameters; identifying, by the processor in the computing device, the UE device that is compromised, misconfigured, or operating outside normal communication parameters; determining, by the processor in the computing device, at least one of an Internet protocol (IP) address or a media access control (MAC) address of the identified UE device…’  These limitations are unclear in view of what is in the specification.  The specification states in para. 53 that a network is determined to be compromised in step 202.  Step 202 could also identify the UE.  However, step 204 also identifies the UE by IP address.  That is, Applicant has claimed 3 unique and different steps but the steps according to the specification are not three different steps.  At most these are two steps, identifying the network that is compromised.  Step two identify the UE with in the compromised network by IP address or MAC address.  That is, it is not clear what the steps are when reviewing the specification.  It appears that Applicant is just copy and pasting words from the specification without considering the context.  Therefore it is not known what Applicant is attempting to claim.  The claims are being interpreted as there being two steps; step one identifying the network that is compromised; and step two identify the UE with in the compromised network by IP address or MAC address.  Claims 2-9 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 10-18, claim 10 recites ‘determine that a communication system includes a user equipment (UE) device that is compromised, misconfigured, or operating outside normal communication parameters; identify the UE device that is compromised, misconfigured, or operating outside normal communication parameters; determine at least one of an Internet protocol (IP) address or a media access control (MAC) address of the identified UE device…’  These limitations are unclear in view of what is in the specification.  The specification states in para. 53 that a network is determined to be compromised in step 202.  Step 202 could also identify the UE.  However, step 204 also identifies the UE by IP address.  That is, Applicant has claimed 3 unique and different steps but the steps according to the specification are not three different steps.  At most these are two steps, identifying the network that is compromised.  Step two identify the UE with in the compromised network by IP address or MAC address.  That is, it is not clear what the steps are when reviewing the specification.  It appears that Applicant is just copy and pasting words from the specification without considering the context.  Therefore it is not known what Applicant is attempting to claim.  The claims are being interpreted as there being two steps; step one identifying the network that is compromised; and step two identify the UE with in the compromised network by IP address or MAC address.  Claims 11-18 do not cure the deficiencies of claim 10 and are rejected for similar reasons.

Regarding claims 19-27, claim 19 recites ‘determining that the communication system includes a UE device that is compromised, misconfigured, or operating outside normal communication parameters; identifying the UE device that is compromised, misconfigured, or operating outside normal communication parameters; determining at least one of an Internet protocol (IP) address or a media access control (MAC) address of the identified UE device…’  These limitations are unclear in view of what is in the specification.  The specification states in para. 53 that a network is determined to be compromised in step 202.  Step 202 could also identify the UE.  However, step 204 also identifies the UE by IP address.  That is, Applicant has claimed 3 unique and different steps but the steps according to the specification are not three different steps.  At most these are two steps, identifying the network that is compromised.  Step two identify the UE with in the compromised network by IP address or MAC address.  That is, it is not clear what the steps are when reviewing the specification.  It appears that Applicant is just copy and pasting words from the specification without considering the context.  Therefore it is not known what Applicant is attempting to claim.  The claims are being interpreted as there being two steps; step one identifying the network that is compromised; and step two identify the UE with in the compromised network by IP address or MAC address.  Claims 20-27 do not cure the deficiencies of claim 19 and are rejected for similar reasons.

 Allowable Subject Matter
Claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461